Title: To Alexander Hamilton from William Laight, 14 March 1797
From: Laight, William
To: Hamilton, Alexander


[New York] March 14, 1797. “Had there not been frequent Instances in many respectable Offices in this City where Events of a similar kind have been effected, which I am now solicitous of obtaining, I should deem it presumptuous to address you on the Subject: Let this, in addition to the solicitude of a Parent for the Establishment of a Son in the line of his Profession be my Apology. Edward W. Laight, after his matriculation at Columbia College, was instructed in the Rudiments & Principles of Law by Coll: Burr.… He has been admitted to the Bar as an Attorney. Of his qualifications Professional Men are better Judges than myself. The Object I aim at is, to have him patronized by a Person of Merit & Celebrity, more for the purpose of improvement than for present Emolument.… The wish of my heart is that Coll: Hamilton should be such a Patron. If therefore it is not incompatible with Coll. Hamiltons Views to receive as an Attorney in his Office a Young Man, of, at least decent Manners & educated as above mentioned, I should be made happy by his giving me an opportunity of acceeding to such Terms as he himself would prescribe.”
